Citation Nr: 9913881	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for carcinoma of the rectum 
and sigmoid colon, status-post resection and permanent 
colostomy, including as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1946 to January 
1950, and from October 1950 to May 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in August 1998.

In October 1997, the Board remanded this case for the 
development of additional evidence.  The requested 
development having been completed, this matter is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran has presented no evidence to show that his 
carcinoma of the rectum and sigmoid colon must be presumed to 
have been the result of exposure to ionizing radiation.

2.  No competent medical evidence has been presented to show 
that the veteran's carcinoma of the rectum and sigmoid colon 
is etiologically related to exposure to ionizing radiation 
during his active service, or is otherwise causally related 
to his active service.

3.  There is not a reasonable possibility of a valid claim 
concerning whether the veteran's carcinoma of the rectum and 
sigmoid colon were incurred in, or aggravated by, his active 
service, including exposure to ionizing radiation.



CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for carcinoma of the rectum and sigmoid colon, status-post 
resection and permanent colostomy, has not been presented.  
38 U.S.C.A. §§ 1112, 1113, 5107 (West 1991);  38 C.F.R. 
§§ 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim;  
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, the 
Board finds that the veteran's claim is not well-grounded.  
See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); Carbino v. Gober, 10 Vet.App. 507 (1997); 
Anderson v. Brown, 9 Vet.App. 542, 545 (1996). A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a) ]." Murphy v. Derwinski, 1 
Vet.App. 79, 81 (1990). In Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible." For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Anderson, supra; Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed.Cir.1996) 
(table).

38 U.S.C.A. § 1112 provides that the following diseases shall 
be service-connected if they become manifest in a radiation-
exposed veteran: 

(i) Leukemia (other than chronic lymphocytic leukemia). 
(ii) Cancer of the thyroid. 
(iii) Cancer of the breast. 
(iv) Cancer of the pharynx. 
(v) Cancer of the esophagus. 
(vi) Cancer of the stomach. 
(vii) Cancer of the small intestine. 
(viii) Cancer of the pancreas. 
(ix) Multiple myeloma. 
(x) Lymphomas (except Hodgkin's disease). 
(xi) Cancer of the bile ducts. 
(xii) Cancer of the gall bladder. 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated). 
(xiv) Cancer of the salivary gland. 
(xv) Cancer of the urinary tract. 

The term radiation-exposed veteran means either a veteran 
who, while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity. The term 
radiation-risk activity includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device. The term onsite participation includes assignment to 
official military duties as part of  Operation CROSSROADS 
during the period July 1, 1946 through August 31, 1946. 
38 C.F.R. § 3.309(d). Cancer of the rectum and sigmoid colon 
may not be presumptively service-connected under 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(d). 

Under 38 C.F.R. § 3.311, the diseases recognized as possibly 
the result of exposure to radiation include, inter alia, bone 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, multiple myeloma, cancer of the rectum, and 
lymphoma's other than Hodgkin's disease.  "Nothing in the 
language of section 3.311, supports ... [the] contention that 
the regulation creates a presumption of service connection 
upon proof of exposure and contraction of a radiogenic 
disease within a specified time period.  The consequence of a 
claim satisfying those prerequisites is not that the claim is 
considered presumptively allowable, but that the claim is 
referred to the Under Secretary for Benefits for 
evaluation."  The claim is then adjudicated in light of all 
of the evidence . . .."  Ramey v. Gober, 120 F.2d 1239, 1245 
(Fed.Cir. 1997).  Thus, unlike the diseases listed in 
38 C.F.R. § 3.309, to the extent they do not overlap, the 
radiogenic diseases listed in 38 U.S.C.A. § 3.311 are not 
presumptive in nature.

Pursuant to Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994), 
however, the fact that a radiogenic disease is not listed in 
the presumptive service connection provisions precludes 
service connection on a presumptive basis, but does not 
preclude service connection on a direct basis.  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet.App. 24 (1992).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Epps v. Gober, 126 F.3d 
1464 (1997);  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions. See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under section 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well-grounded.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

The veteran's service medical records contain no complaints 
or findings of problems with the sigmoid colon or rectum.  

Documents contained in the claims file, including the 
available service personnel records, show that the veteran 
served on board the U.S.S. Newman K. Perry at the Bikini 
Atoll in 1946 during the period in which Shots Able and Baker 
were executed as part of Operation CROSSROADS. 

The veteran asserts that he was exposed to ionizing radiation 
from Shots Able and Baker.  Specifically, he asserts that he 
drank, bathed in, and ate food cooked in water evaporated 
from sea water which was contaminated with radioactive 
particles.  He further asserts that the sea water with which 
he swabbed the deck was also contaminated with ionizing 
radiation.  Additionally, he reports that a radioactive cloud 
spread out from the Shot target area in the vicinity of the 
U.S.S. Newman K. Perry.

The veteran contends that as a result of exposure to ionizing 
radiation during Operation CROSSROADS, he developed cancer of 
the rectum and sigmoid colon, for which he is entitled to 
service connection.

In support of his claim, the veteran testified at a personal 
hearing before a Hearing Officer at the RO in August 1998 
describing the circumstances surrounding his asserted 
exposure to ionizing radiation.  He also submitted an article 
entitled "Bikini "Witch's Brew"" from the Naval Institute 
Press Book Adaptation, Proceedings, which has been reviewed 
by the Board.

The claims file contains clinical records from the veteran's 
treatment at private medical facilities including The 
Memorial Hospital of Carbondale, Illinois, the Carbondale 
Clinic, St. Joseph's Memorial Hospital in Murphysboro, 
Illinois,  Simba, Ltd. in Collinsville, Illinois, and the 
Internal Medicine Group of Cape Girardeau, during the period 
from October 1979 to August 1991.  These records show that 
the veteran underwent a resection of moderately 
differentiated adenocarcinoma of the rectum and sigmoid 
colon, with permanent colostomy, in January 1991.  None of 
these records state that there is a causal connection between 
the veteran's cancer and his active service, including 
exposure to ionizing radiation during such service.

The report of the veteran's April 1993 VA examination noted 
that the veteran reported exposure to ionizing radiation 
during active service.  However, the examiner did not 
indicate that the veteran's adenocarcinoma of the rectum and 
sigmoid carcinoma were causally related to that exposure, or 
were otherwise related to his active service.    
   
In order to properly develop the veteran's claim, the RO 
contacted the Defense Nuclear Agency (DNA) and, in August 
1993, received a reconstruction of the dose of radiation the 
veteran was likely to have received during Operation  
CROSSROADS.  The DNA reported that the reconstructed external 
dose of neutron radiation was zero rem, and of gamma 
radiation was 0.222 rem for the period from July 1, 1946 to 
August 11, 1946.  The upper bound for the external dose was 
0.54 rem.  The DNA further reported that the reconstructed 
internal dose was a committed dose equivalent (50 year) to 
the colon which would have been less than 0.15 rem.

Upon receipt of the August 1993 DNA report, the RO sought an 
opinion from the Under Secretary for Health concerning the 
veteran's claim.  The Under Secretary issued a medical 
opinion concluding that it was unlikely that the veteran's 
cancer resulted from his exposure to ionizing radiation in 
service.  Based upon that opinion as well as all the other 
evidence contained in the claims file, the Director of the VA  
Compensation and Pension Service concluded in August 1994 
that there was no reasonable possibility that the veteran's 
cancer was the result of exposure to ionizing radiation 
during his active service.

The veteran challenged the DNA findings as to his 
reconstructed dose, asserting, inter alia, that the DNA had 
not taken into consideration the fact that the veteran drank, 
bathed in, and ate food cooked in water which had been 
processed from radiation contaminated seawater.  Thus, in 
November 1997, the RO contacted the Defense Special Weapons 
Agency and requested that another analysis of the veteran's 
reconstructed dose be performed.  

In December 1997, the Defense Special Weapons Agency 
responded indicating that the reconstructed dose figures 
provided by the DNA in August 1993 were still accurate, and 
that they had taken into account any possible contamination 
of the fresh water processed from seawater on board the 
U.S.S. Newman K. Perry.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has not presented sufficient evidence 
to justify a belief by a fair and impartial individual that 
he has submitted a well-grounded claim of entitlement to 
service connection for the disability at issue. Although 
cancer of the rectum and colon is a "radiogenic" disease, 
no evidence has been presented to link this condition to the 
veteran's exposure to radiation in service or otherwise to 
his military service. 

While the veteran may well believe that his cancer was caused 
by exposure to radiation during Operation CROSSROADS, he is a 
lay person and not a medical professional.  See Stadin v. 
Brown, 8 Vet.App. 280, 284 (1995) (laypersons are generally 
not considered capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by symptoms or the condition causing the symptoms);  see also 
Robinette v. Brown, 8 Vet.App. 69, 74 (1995);  Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995);  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992);  Harvey v. Brown, 6 Vet.App. 3900, 
393-94 (1994).  Without such medical evidence, the veteran's 
claim may not be considered well-grounded and must be denied.  
38 U.S.C.A. §§ 1112, 5107;  38 C.F.R. §§ 3.309, 3.311.  Since 
the claim is not well-grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995);  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the disability at 
issue.  See Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).

Since the claim in this case is not well-grounded, the 
benefit of the doubt rule does not apply.  See Holmes v. 
Brown, 10 Vet.App. 38 (1997);  see also Annoni v. Brown, 5 
Vet.App. 463 (1993). 
 


ORDER

Entitlement to service connection for carcinoma of the rectum 
and sigmoid colon, status-post resection and permanent 
colostomy, is denied.


		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

